EXCLUSIVE OPTION AGREEMENT
 [translation]


THIS OPTION AGREEMENT (this “Agreement”) is made on May 23, 2007, and is entered
into in Xi’an City of China


BETWEEN


Vallant Pictures Entertainment Co., Ltd., with a registered address at OMC
Chambers, P.O. Box 3152, Road Town, Tortola, British Virgin Islands (“ Party A
”),


AND


Xi’an TV Media Inc., with a registered address at Room 2802, Block B, Zhong Lian
Yi Hua Yuan, No. 190 Wen Yi Bei Road, Xi’an City, China (“ Party B ”),


AND


Each of the shareholders of Party B listed on the signature pages hereto
(collectively, the “Party C ”).


(Party A, Party B and Party C are referred to collectively in this Option
Agreement as the “Parties”.)


RECITALS


1.  
Party A, a company incorporated under the law of British Virgin Islands and has
the expertise in the business of providing consultancy advice and services in
relation to the production of television mini-series, features and commercials;



2.  
Party B is a private-owned company incorporated in the People’s Republic of
China (“PRC”), and is engaged in the business of (1) production and distribution
of television mini-series, features and commercials; (2) production and agency
service of printed and outdoor advertisements; (3) planning and organization
cultural events and arts performance; (4) agency and training of artists; (5)
design and production of stage performance; (6) leasing of lightings, sound and
filming facilities; (7) information technology network construction, operation
and maintenance; (8) development and construction of studios as tourism
facilities (the “Business”);



3.  
Party C refers collectively to the shareholders of Party B, and has the
ownership of 62.61% equity interest in Party B (each, an “Equity Interest” and
collectively the “Equity Interests”) as stipulated in Exhibit A;



4.  
A series agreements, including the Business Operating Agreement, Consulting
Services Agreement and the Equity Pledge Agreement (collectively the “Said
Agreements”), have been entered into by and among the Parties on May 23, 2007;

 
5.  
The Parties are entering into this Option Agreement in conjunction with the Said
Agreements



 
1

--------------------------------------------------------------------------------

 
NOW, THEREFORE, the Parties to this Option Agreement hereby agree as follows


1.  
Definition



Unless otherwise stipulated by this Option Agreement, the following terms shall
have the following meaning


“Article of Association”
refers to the document describing the purpose, place of business and details of
an organization.
   
“China” or “PRC”
refers to the People’s Republic of China and excluding Hong Kong Special
Administrative Region, Macau Special Administrative Region and Taiwan.
   
“PRC Laws”
shall means the laws and regulations promulgated by the National People’s
Congress, State Council, State Commissions of the People’s Republic of China,
including all the interim measures, regulations and notices.



2.  
Purchase and Sale of Equity Interest



2.1.  
Grant of Rights. Party C (hereafter collectively the “Transferor”) hereby
irrevocably grants to Party A an exclusive and conditional option to purchase or
cause any person designated by Party A (“Designated Persons”) to purchase, upon
foreign investor is permitted by PRC law to hold 51% stake of Party B, at the
price specified in Section 2.3 of this Option Agreement, at any time from the
Transferor a portion or all of the equity interests held by Transferor in Party
B (the “Option”). This Option is deemed exclusive as no Option shall be granted
to any third party other than Party A and/or its Designated Persons. The
“person” set forth in this clause and this Option Agreement means an individual
person, corporation, joint venture, partnership, enterprise, trust or a
non-corporation organization.



2.2.  
Exercise of Option. (a) According to the stipulations of PRC laws and
regulations, Party A and/or its Designated Persons may exercise the Option by
issuing a written notice (the “Notice”) to the Transferor with three (3) days
prior notice and specifying the equity interest purchased from Transferor (the
“Purchased Equity Interest”) and the manner of purchase. Party C shall execute a
share purchase agreement within ten (10) days after receiving the Notice. (b)
Party B shall amend its Article of Association in such a way that reflects the
purchase of shares upon Party A’s exercise of the Option.



2.3.  
Purchase Price. For Party A and/or its Designated Persons to exercise the
Option, the purchase price of the Purchased Equity Interest (“Purchase Price”)
shall be equal to the lowest price permissible under the applicable laws.



2.4.  
Under the circumstances that Party B becomes bankruptcy or insolvent or is the
subject of proceedings or arrangements for liquidation or dissolution or ceases
to carry on business before Party A and/or its Designated Persons exercise the
Option, Party C is obliged to transfer to Party A (and/or its Designated
Persons) any benefit through liquidation or dissolution of Party B.



2.5.  
Under the condition that Party A and each of the shareholders of Party B has
executed separate loan agreement(s), and the purpose of the loan is deemed as a
shareholder’s loan (“Shareholder Loan”) provided to Party B, the monies
collected by the shareholders of Party B under Purchase Price shall be settled
with such Shareholder Loan. If the benefits obtained by Party C through
liquidation or dissolution of Party B is insufficient to settle all the
Shareholder Loan, the Parties hereto agrees to waive the outstanding balance.



3.  
Representations and Warranties.



3.1.  
As of the signing date of this Option Agreement, Party B and Party C hereby
represent and warrant collectively and respectively to Party A as follows:



(a) It is legally capable to enter into this Option Agreement and perform the
obligation hereto;


(b) The execution, delivery of this Option Agreement and performance of the
obligations under this Option Agreement will not: (i) cause to violate any
relevant laws and regulations of PRC; (ii) constitute a conflict with its
Articles of Association or other organizational documents; (iii) cause to breach
any Agreement or instruments to which it is a party or having binding obligation
on it, or constitute the breach under any Agreement or instruments to which it
is a party or having binding obligation on it; (iv) cause to violate relevant
authorization of any consent or approval to it and/or any continuing valid
condition; or (v) cause any consent or approval authorized to it to be
suspended, removed, or into which other requests be added;


(c) The Transferor bears the fair and salable ownership of its Equity Interest
free of encumbrances of any kind, other than the security interest pursuant to
the Equity Pledge Agreement;


 
2

--------------------------------------------------------------------------------

 
 
(d) Without prior written consent by Party A, Party C hereby promises not, upon
the execution of this Option Agreement, to sell, transfer, mortgage or dispose
in any other form any legitimate or beneficial interest of equity interest, or
to approve any other security interest set on it, or change or renew the
Articles of Association of Party B, to increase or decrease registered capital
of the corporation, or to change the structure of the registered capital in any
other forms with the exception of the pledge set on the equity interest of the
Transferor subject to Equity Pledge Agreement;


(e) Party B has complied with all PRC laws and regulations applicable to the
acquisition of assets and securities in connection with this Option Agreement.


(f) Party C promises to provide a wavier upon Party A’s exercise of the Option
to purchase the shares from any Transferor;


(g) Without prior written notice by Party A, not to assign equity interests to
shareholders in any form; however, Party B shall distribute all or part of its
distributable profits to its own shareholders upon request by Party A;


(h) Party C agrees to maintain the existence of Party B, prudently and
effectively operate the business according to customary fiduciary standards
applicable to managers with respect to corporations and their shareholders, and
to promptly execute documents reasonably required to perform the provisions and
the aim of this Option Agreement or documents beneficial to it, and to take
actions reasonably required to perform the provisions and the aim of this Option
Agreement or actions beneficial to it;


(i) No litigation, arbitration or administrative procedure relevant to the
Equity Interests and assets of Party B or Party B itself is in process or to be
settled and the Parties have no knowledge of any pending or threatened claim.


3.2.  
As of the signing date of this Option Agreement, Party A hereby represents and
warrants collectively and respectively to Party C as follows:


     (a) It is legally capable to enter into this Option Agreement and perform
the obligation hereto;
 
     (b) execution of this Agreement shall not require approval of any
governmental bodies or individuals; and shall not violate any of its business
license, article of association, by-laws, or any laws and regulations, or other
contracts.
 
     (c) The execution, delivery of this Option Agreement and performance of the
obligations under this Option Agreement will not cause Party A to violate any
relevant laws and regulations of PRC; and cause Party A to breach any Agreement
or instruments to which it is a party or having binding obligation on it, or
constitute the breach under any Agreement or instruments to which it is a party
or having binding obligation on it.


4.  
Party A’s remedy upon Party C’s Breach



4.1.  
Party A shall be entitled to remedies permitted under PRC laws, including
without limitation to compensation equivalent to the actual and anticipated gain
by exercising the Option for any direct and indirect losses arising from the
breach of any duty, representation, promise or warranty of Party C herein to
recover losses from such breach.



5.  
Assignment of Agreement



5.1.  
Party B and Party C shall not transfer their rights and obligations under this
Option Agreement to any third party without the prior written consent of Party
A. Party B and Party C hereby agree that Party A shall be able to transfer all
of its rights and obligation under this Option Agreement to any third party as
its needs (natural person or legal entity) at any time, and such transfer shall
only be subject to a written notice sent to Party B, Party C by Party A, and no
any further consent from Party B and/or Party C will be required.



6.  
Effective Date and Term



6.1.  
This Agreement shall take effect on the signing date of this Agreement and shall
remain in full force and effect until Party B becomes bankruptcy or insolvent or
is the subject of proceedings or arrangements for liquidation or dissolution or
ceases to carry on business, unless early termination occurs (a) when Party A
fully exercises the Option; (b) if Party B becomes bankrupt or insolvent.



 
3

--------------------------------------------------------------------------------

 
7.  
Miscellaneous.



7.1.  
Notices. Notices or other communications required to be given by any party
pursuant to this Option Agreement shall be written in English and Chinese and
delivered personally or sent by registered mail or postage prepaid mail or by a
recognized courier service or by facsimile transmission to the address of
relevant each party or both parties set forth below or other address of the
party or of the other addressees specified by such party from time to time. The
date when the notice is deemed to be duly served shall be determined as the
follows: (a) a notice delivered personally is deemed duly served upon the
delivery; (b) a notice sent by mail is deemed duly served the tenth (10th) day
after the date when the air registered mail with postage prepaid has been sent
out (as is shown on the postmark), or the fourth (4th) day after the delivery
date to the internationally recognized courier service agency; and (c) a notice
sent by facsimile transmission is deemed duly served upon the receipt time as is
shown on the transmission confirmation of relevant documents.



7.2.  
Applicable Law; Arbitration. (a) The execution, validity, construing and
performance of this Option Agreement and the resolution of disputes under this
Option Agreement shall be governed by the laws of PRC. (b) The parties shall
strive to settle any dispute arising from the interpretation or performance, or
in connection with this Agreement through friendly consultation. In case no
settlement can be reached through consultation within thirty (30) days, each
party can submit such matter to Xi’an Arbitration Center for arbitration in
accordance with its arbitration rules in force at the date of this Agreement
including such addition to its arbitration rules as are therein contained. Any
resulting arbitration award shall be final conclusive and binding upon the
parties. (c) During the period when a dispute is being resolved, the Parties
shall in all other respects continue their implementation of this Option
Agreement



7.3.  
Change of Governing Laws. Under the circumstances that existing PRC Laws are
amended or new PRC Laws become effective (“Change of Governing Laws”): (a) if
such Change of Governing Laws are in favor to any Parties, the concerned party
shall have the right to apply for the preference treatment as stipulated in such
amendment or changes; and (b) if the Change of Governing Laws result in adverse
effect to the rights of any party, the concerned party shall have the right to
apply for the wavier to such amendment or changes, or the Parties shall
negotiate for a remedy to the adverse effect due to the Change of Governing
Laws.



7.4.  
Severability. If any provision of this Option Agreement is judged as invalid or
non-enforceable according to relevant Laws, the provision shall be deemed
invalid only within the applicable laws and regulations of the PRC, and the
validity, legality and enforceability of the other provisions hereof shall not
be affected or impaired in any way. The Parties shall, through fairly
consultation, replace those invalid, illegal or non-enforceable provisions with
valid provisions that may bring the similar economic effects with the effects
caused by those invalid, illegal or non-enforceable provisions.



7.5.  
Wavier. The failure to exercise or delay in exercising a right or remedy under
this Agreement shall not constitute a waiver of the right or remedy or waiver of
any other rights or remedies and no single or partial exercise of any right or
remedy under this Agreement shall prevent any further exercise of the right or
remedy or the exercise of any other right or remedy



7.6.  
Successor. This Agreement shall bind and benefit the successor of each Party and
the transferee allowed by each Party.



7.7.  
Entire Agreement. Notwithstanding the Article 5 of this Option Agreement, the
Parties acknowledge that this Option Agreement constitutes the entire agreement
of the Parties with respect to the subject matters therein and supercede and
replace all prior or contemporaneous agreements and understandings, whether
orally or in writing.



7.8.  
Amendment, Modification and Supplement. Any amendment and supplement to this
Option Agreement shall only be effective is made by the Parties in writing.



7.9.  
Language and Copies. This Agreement has been executed in English in three (3)
duplicate originals; each Party holds one (1) original and each duplicate
original shall have the same legal effect.



[INTENTIONALLY LEFT BLANK; SIGNATURE PAGE FOLLOWS]



 
4

--------------------------------------------------------------------------------

 
SIGNATURE PAGE


IN WITNESS WHEREOF both parties hereto have caused this Option Agreement to be
duly executed by their legal representatives and duly authorized representatives
on their behalf as of the date first set forth above.




PARTY A:
Vallant Pictures Entertainment Co., Ltd.
     
Legal/Authorized Representative:
         
/s/ Li Bin
 
Title: Director
   
PARTY B:
Xi’an TV Media Inc
     
Legal/Authorized Representative:
         
/s/ Dean Li
 
Title: Director
   
PARTY C: 
/s/ Li Bin
 
owns 4.67% shares of Xi’an TV Media Inc
     
 Shaan’xi Western Capital & Investment Management Co., Ltd.
 
/s/ Dean Li
 
Owns 57.94% shares of Xi’an TV Media Inc





 
5

--------------------------------------------------------------------------------

 


Exhibit 1: Details of Party B


Company Name:
Xi’an TV Media Inc
Registered Address:
Room 2802, Block B, Zhong Lian Yi Hua Yuan, No. 190 Wen Yi Bei Road, Xi’an City,
China
Nature of Corporation:
PRC company limited by shares
Registered Capital:
RMB 107,000,000
Shareholders:
(a) Shaan’xi Western Capital & Investment Management Co., Ltd. injected RMB
62,000,000 and take up 57.94% of registered capital;
(b) Bin Li injected RMB 5,000,000 and take up 4.67% of registered capital;
(c) Wenhan Zheng injected RMB 9,422,800 and take up 8.81% of registered capital;
(d) Hui Ho injected RMB 3,000,000 and take up 2.80% of registered capital;
(e) Wen Guan injected RMB 1,400,000 and take up 1.31% of registered capital
(f)  Yingzhong Xie injected RMB 1,000,000 and take up 0.94% of registered
capital
(g) Shaokang Zheng injected RMB 25,177,200 and take up 25.53% of registered
capital
Scope of Business:
(1) investment and management of television programs and movies; (2) creation of
screenplay and scripts; (3) planning, filming, production and distribution of TV
series and movies; (4) real estate agency

 
 
 
6

--------------------------------------------------------------------------------

 

 
Exhibit 2: Wavier of Purchasing Right pursuant to Article of Association


Date: May 23, 2007
 
To: Xi’An TV Media Inc.
Room B 2802, Yiyuange Building B, Huashuo Garden, No. 190, Wenyi Road, Yanta
District, Xi’An, Shaan’xi Province, China


Dear Sir/Madam:


RE: WAVIER OF RIGHT OF SHAREHOLDERS OF PARTY B


I acknowledged that an Option Agreement dated May 23, 2007 was duly executed
between Vallant Pictures Entertainment Co., Ltd. (“Transferee”) and the
Shareholders holding 62.61% of the registered capital of Xi’An TV Media Inc.
(including Shaan’xi Western Capital & Investment Management Co., Ltd. and Bin
Li; hereinafter as “Transferors”).


I hereby release, acquit, and forever discharge the Transferors, from any and
all obligation to sell their shares to me, whether in law or in equity, which
the Transferor, as the case may be, had or now have or may claim to have by
reason of those matters set forth in the Article of Association of Xi’An TV
Media Inc.


If the Transferee is a third party other than Vallant Pictures Entertainment
Co., Ltd, I will still execute the right to purchase from the Transferor as set
forth in the Article of Association of Xi’An TV Media Inc.


Sincerely yours,
 
Shaan’Xi Western Assets Investment Management Co., Ltd. 
/s/ Dean Li
       /s/ Wenhan Zheng  /s/ Bin Li       /s/ Hui Ho /s/ Wen Guan      /s/
Yingzhong Xie /s/ Shaokang Zheng

 


CC:
Vallant Pictures Entertainment Co., Ltd.
OMC Chambers, P.O. Box 3152
Road Town, Tortola,
British Virgin Islands
 
7